Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16311302 (filed 12/19/2018, and abandoned), which is a national stage entry of PCT/JP2017/029219 (international filing date: 08/10/2017) that claims foreign priority to an application of China 201610659873.2 (filed 08/11/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170238334 A1, hereinafter Yang), in view of Dinan; Esmael Hejazi. (US 20170222749 A1, hereinafter Dinan).

Regarding claim 1, Yang teaches a base station comprising: a transmitter (see at least fig. 2 and para. 25-26, e.g. various components included in a UE 201 and a base station 202);
a receiver that receives an uplink signal in the maximum channel occupancy time, initiated by the terminal performing channel listening of a first type prior to transmission of the uplink signal (see at least fig. 5 and para. 34 along with para. 24, e.g. the transmission on the first subframe of the transmission sequence is for UL after performing the uplink Category 4 LBT),
the channel listening of the first type requiring a random backoff (see at least para. 34 along with para. 28, e.g. Category 4 - LBT with random backoff ); and
a processor that, when transmitting a downlink signal in the maximum channel occupancy time, performs channel listening of a second type prior to transmission of the downlink signal (see at least fig. 5 and para. 34 along with para. 24, e.g. after the first subframe in a transmission sequence, the LBT procedure for another transmission within the same transmission sequence should be fast (e.g., Category 2 LBT) as compared to the uplink Category 4 LBT),
 the channel listening of the second type not requiring a random backoff (see at least para. 34 along with para. 28, e.g. Category 2 - LBT without random backoff).
Yang differs from the claim, in that, it does not specifically disclose transmits information about a maximum channel occupancy time to a terminal, which is well known in the art and commonly used for effectively optimizing network efficiency.
Dinan, for example, from the similar field of endeavor, teaches similar or known mechanism of transmits information about a maximum channel occupancy time to a terminal (see at least para. 221, e.g. when an eNB provide a UE with a multi-subframe grant, the eNB may have information about the number of subframes the UE is allowed to transmit before it reaches its maximum channel occupancy time (COT)), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Dinan into the apparatus of Yang for effectively optimizing network efficiency.

Regarding claim 2, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 2 performs reverse procedures of those of claim 1; more specifically, it would be a terminal of claim 2 that performs the reverse receiving from and transmitting to a base station of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 3, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered.  Regarding independent claims 1, 2, and 3, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465